          Case 8:19-cv-00810-VMC-AEP
Filing·# 86127732                       Document
                   E-Filed 03/08/2019 04:45:44 PM1-1 Filed 04/04/19 Page 1 of 21 PageID 4



                        IN THE CIRCUIT COURT OF THE TENTH JUDICIAL CIRCUIT
                                  IN AND FOR POLK COUNTY, FLORIDA
                                           CIVIL DIVISION

         Jack Creekmore m,                                      Case No.:

                   Plaintiff,
                                                                Division:    Lakeland
                   v.
         Experian Informatioo Solutions, Inc.,                  Ad Damnum: $34,000 + costs and fees

                  Defendam.
                                                                       JURY TRIAL DEMANDED


                                       COMPLAINT AND JURY DEMAND

                COMES NOW the Plaintiff, Jack Creekmore III ("Mr. Creekmore"), by and through

        his attorneys, Seraph Legal, P.A., and complains of the Defendant, Experian Information

        ·Solutions, Inc. ("Experian"), stating as fo[)ows:

                                          PRELIMINARY STATEMENT

                  I.      This is an action brought by Mr. Creekmore against Experian for violations of the

        Fair Credit Reporting Act, 15 U.S.C. § 1681, et. seq. ("FCRA 0 ) .

                                           JURISDICTION AND VENUE

                2.        This Court has jurisdiction of Mr. Creekmore's FCRA claims pursuant to 15

        U.S.C. § 1681p and Section 26.012, Florida Statutes.

                3.        Experian is subject to the provisions of the FCRA and is subject to the jurisdiction

        of this Court pursuant to Section 48.193, Florida Statutes.

                4.        Pursuant to Section 47.051, Florida Starutes, venue is proper in Polk County

        because the acts complained of were committed and / or caused by Defendant within Polk

        County.


                                                     Page 1 of21
 Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 2 of 21 PageID 5



                                             PARTIES

        5.      Mr. Creekmore is a natural person residing in Polle County, Florida, and is a

"consumer" as defined by 15 U.S.C. § 168la(c).

        6.      Experian is an Ohio corporation, with a primary business address of 475 Anton

Blvd., Costa Mesa CA 92626.

        7.      Experian is registered to conduct business in the State of Florida as a Foreign

Corporation, where its Registered Agent is CT Corporation System, 1200 South Pine Island

Rd., Plantation, FL 3332.4.

        8.     Experian is a Consumer Credit Reporting Agency (';cRAu) within the meaning of

15 U.S.C. § I68Ia(f), in that Experian, for monetary fees, dues, or on a cooperative nonprofit

basis, regularly engages in the practice of assembling or evaluating consumer credit infonnation

or other information . on consumers for the purpose of furnishing consumer reports to third

parties, while using means of interstate commerce, specifically the U.S. mail and internet, for the

purpose of preparing or furnishing consumer reports.
                                                                •

                                  FACTUAL ALLEGATIONS

                             False "second" Chapter 7 Bankruptcy

       9.      In September 2015, Mr. Creekmore filed for relief under Chapter 7 of the United

States Bankruptcy Code ("Chapter 7'').

       10.     Mr. Creckmore's debts were discharged in December 2015. SEE PLAINTIFF'S

EXIDBIT A.

       11.     Experian included Mr. Creekmore's December 2015 bankruptcy in the "public

records,, section of reports it sold about Mr. Creekmore.




                                           Page 2 ofll
  Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 3 of 21 PageID 6



           12.   Further, Mr. Creekmorc's Experian's October 1, 2018 consumer disclosure shows

 a tradeline reported by Verizon Wireless ("Verizon"), with a notation stating "Debt included in

 Chapter 7 Bankruptcy on Sept 24, 2015." SEE PLAINTIFF'S EXHIBIT B. (Emphasis added).

           13.   A debtor cannot receive a second discharge of a debt in Chapter 7 bankruptcy if

 the debtor has been granted a discharge in a Chapter 7 bankruptcy in a case commenced within 8

 years of the date of the filing of the petition. 11 U.S.C. § 727(a)(8).

           14.   Thus, Mr. Creelanore could not be granted a second discharge of the Verizon debt

 via Chapter 7 bankruptcy witil 2023.

           15.   Mr. Creekmore has not filed for Chapter 7 Bankruptcy since September 2015.

           16.   Despite this, Mr. Creekrnore's Experian conswner disclosure from December 29,

 2018 contains the same Verizon tradeline, with the account notation now reading "Debt included

 in Chapter 7 Bankruptcy on November 30, 2018." SEE PLAINTIFF'S EXHIBIT C. (Emphasis

 added).

           17.   Experian knew, or should have known, from its prior disclosures and reports, that

 Mr. Creelanore did not file for Chapter 7 bankruptcy on November 30, 2018.

           l8.   Further, on information and belief, Verizon did not report that the debt was

 included in any Chapter 7 filing in 2018.


                             False "second" Social Security Number

           19.   Mr. Creekmore's Social Security nwnber ("SSN") is XXX-XX-2893 {redacted for

security).

        20.      Mr. Creekmore has had the same SSN his entire life and has not obtained, nor

used, any alternate SSNs.




                                             Page3 ofll
 Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 4 of 21 PageID 7



           21.   Experian, in its reports regarding Mr. Creekmore that it sells to lenders, indicates

that he has more than one SSN, i.e., an "alternate" SSN.

           22.   The reports sold to lenders or third parties contain the full nine-digit "alternate"

SSNs.

           23.   However, Experian's October 2018 and December 2018 disclosures to Mr.

Creekmore show a second, partially-redacted, "alternate" SSN, ending in 2586. SEE

PLAINTIFF'S EXHIBITS B and C.

           24.   Although Experian disclosed the full 9-digits of the alternate SSNs to lenders and

third parties, it only provided a truncated version to Mr. Creekmore on his consumer disclosures.

           25.   The fact that Experian redacted the alternate SSNs suggests that Experian

believed that the alternate SSN did not belong to Mr. Creekmore.

           26.   Despite such concerns, Experian incorporated this information into the reports it

sold regarding Mr. Creekmore to other recipients of his reports.

           27.   The presence of multiple SSNs influences Mr. Crcekrnorc's potential creditors by

raising suspicion that he is involved in credit fraud, using an alternative SSN.

        28.      Despite Experian's failure to provide him with the information, Mr. Creekmore

learned the ful) SSN, which be allegedly used, after his mortgage lender, The Mortgage Firm,

Inc.• shared a copy of the credit report it obtained from Experian. SEE PLAINTIFF'S EXBJBIT

D.

        29.      The report sold to The Mortgage Finn, Inc., contained the full 9-digit SSN, 385-

58•2586.

        30.      Records from the Social Security Administration C'SSI'') indicate SSNs beginning

with the prefix "385" and a series number of"58" were issued by the State ofMichigan in 1968.

        31.      Mr. Creekmore was born in Florida in 1981 .


                                            Page 4 of21
 Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 5 of 21 PageID 8



         32.    Logically, someone born in 198 J in Florida could not have an SSN issued more

than a decade prior to his birth.

        33.     Expenan thus knew, or should have known, that the alternate SSN was not Mr.

Creckmore's.

        34.     Experian frequently sells reports concerning consumers, claiming they have more

than one SSN, even though it knows that, in the vast majority of circumstances, the consumer

does not have more than one SSN.

        35.     Experian thus knows of this flaw m its disclosure procedures regarding the

frequent appearance of multiple unsourced SSNs.

        36.     Despite knowing of this shortcoming in its procedure and the negative effect it

has on consumers, Experian continues to produce errant disclosw-es which it provides to

consumers and lenders.

                                Experian's Duties under the FCRA

        37.     Pursuant to 15 U.S.C. § 168l g(a), upon receipt of Mr. Creekmore's requests for

his consumer disclosures, Experian was required to "clearly and accurately" disclose all of the

information in Mr. Creekmore's file at the time of request, with the limited exception that the

consumer's Social Security number could be truncated upon request.

        38.     Despite its legal duty, Experiao's disclosures to Mr. Creekmore contained

information which was materially false - the indication of a second Chapter 7 Bankruptcy and

the alternate SSN.

        39.    Similarly, Experian included information which was not actually in Mr.

Creekmore's credit file - a second Chapter 7 Bankruptcy, which, on information and belief, was

not reported by Verizon.




                                          Page 5 of21
 Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 6 of 21 PageID 9



        40.        A consumer disclosure "must be made in a manner sufficient to allow the

consumer to compare the disclosed infonnatioc from the credit file against the consumer's

personal information in order to allow the consumer to determine the accuracy of the information

set forth in {his) credit fife." Gillespie v Equifax Information Services, LLC, 484 F.3d 938, 947

(71h Cir. 2007).

        41.        The primary purpose of the FCRA's disclosure requirement is to ..allow

consumers to identify inaccurate information in their credit files and correct this information."

Id.

        42.    The willful insertion of fabricated and alarming information, such as the filing of

Chapter 7 Bankruptcy, into a consumer credit disclosure inhibits, rather than informs, a

consumer's ability to compare the disclosed information in his file against the consumer's own

information.

       43.     Experian failed to list any source of infonnation upon which it relied to determine

that a Chapter 7 filing had occurred on November 30, 2018, despite a requirement to disclose

such sources. 15 U.S.C. § 168lg(a)(2).

       44.     Experian similarly failed to disclose any source on which it relied to determine

that Mr. Creekmore had two SSNs, one of which was issued by the state of Michigan prior to

Mr. Creekmore's birth.

       45.     Experian's failure to disclose its sources for this false information, as well as its

failure to include the entire, unredacted alternate SSN in Mr. Creelanore's consumer disclosure,
                                                                 ...
impeded his ability to investigate the veracity of this information.

       46.     The receipt of false and/or misleading information in itself injures a consumer
                                                           •
sufficiently to confer standing. See, e.g. Bordeaux'!: LTD Fin. Servs., L.P., Civil No. 2:16-0243

(KSH) (CLW) (D.N.J. Dec. 28, 2017).


                                           Page 6 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 7 of 21 PageID 10



        47.     Expcrian's inclusion of a false second SSN and indication of a second Chapter 7

 bankruptcy in Mr. Creekmore's consumer disclosure thus caused an injury-in-fact to Mr.

 Creelcmore.

        48.     The FCRA, 15 U.S.C. § l68le(b), imposes a duty of reasonable care on CRAs to

assw-e the maximum possible accw-acy of infonnation in a report. See Thompson v. San Antonio

Retail Merchants Ass 'n, 682 F.2d 509,513 (5th Cir. 1982).

        49.     Experian's inclusion of an alternate SSN and a legally-impossible Chapter 7

Bankruptcy, without any credible evidence in support of such claims, is patently unreasonable.

        50.     Records show that Experian sold reports regarding Mr. Creekmore at least thirty-

two (32) times to third parties containing the false Verizon tradeline and/or the false ..second"

SSN. SEE PLAINTIFF'S EXIDBIT E.


                              Violation of 15 U.S.C. § 1681c-l(i)(S)

        51.     Pursuant to 15 U.S.C. §§ l68lc-l(i)(5) and 1681g, Experian was required, in its

consumer disclosures to Mr. Creekmore on October l> 2018 and December 29, 2018, to infom1

him of his right to a security freeze, in a form substantially similar to the disclosure in

PLAINTIFF'S EXHIBIT F.

       52.     The required disclosures in 15 U.S.C. § 168lc-l(i)(S) are not present in either of

Experian's consumer disclosures to Mr. Creekmore.

       53.     In lieu of providing the required disclosures, Experian provides a link to a

separate webpagc that contains a summary of certain rights pursuant to Florida state law. SEE

PLAINTIFF'S EXHIBIT G.

       54.     The link provided by Experian is inconspicuous, in small font and grouped at the

end of the disclosure with links to other state's consumer rights.



                                           Page 7 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 8 of 21 PageID 11



        55.     Experian thus failed to include the mandatory disclosures pursuant to 15 U.S.C.

§§ 1681c-l(i)(S) and 1681g regarding a consumer's right to a security freeze in its consumer

disclosures to Mr. Creekmore on October 1, 2018 and December 29, 2018.

        56.    Mr. Creekmore has hired the undersigned law finn to represent him in this matter,

bas assigned to it bis right to recover its reasonable fees.


                                        COUNTI
                                 VIOLATIONS OF THE FCRA

        51.    Mr. Creekmore adopts and incorporates paragraphs 1 - 56 as if fuJly stated herein.

        58.    Experian violated 15 U.S.C. § 168le(b) when it failed to follow reasonable

procedures to assure maximum possible accuracy in its consumer reports by claiming, in reports

it sold concerning Mr. Creekmore: (i) that he had/ used •'two" SSNs, one of which was issued 13

years before he was born; and, (ii) that he filed a second Chapter 7 Bankruptcy in November

2018, when this was not ttue.

       59.     Experian violated 15 U.S.C. § 1681e(b) when it failed to follow reasonable

procedures to assure maximum possible accuracy of its reports by incorporating "alternate"

SSNs into Mr. Creekmore's credit file without providing the source or comp]ete number for

consumer verification and by indicating that Mr. Creekmore filed a second Chapter 7 Bankruptcy

in November 2018.

       60.     Experian violated I 5 U.S.C. § 168lg(a)(1) when it failed to provide the source(s)

of information for the alternative SSN and a second Chapter 7 Bankruptcy in its consumer

disclosures to Mr. Creekmore, despite its obligation to disclose these sources per the FCRA.

       61.     Experian violated 15 U.S.C. § 1681c-l(i)(5) when it failed to provide a disclosure

of Mr. Creekmore's right to place a security freeze on his credit report in its disclosures to Mr.

Creekmore on October I, 2018 and December 29, 2018.


                                            Page 8 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 9 of 21 PageID 12



       62.       Experian's conduct was willful and intentional, or, alternately, was done with a

recldess disregard for its duties under the FCRA to provide reports with maximum possible

accuracy, and its policies could reasonably be foresee~ to cause harm Mr. Creekmore.

       63.       Experian disseminated clearly inaccurate infonnation, information which it knew

or should have known was patently false and misleading, to multiple parties.

       64.       As a result of its conduct, Experian is liable to Mr. Creekmore pursuant to the

FCRA for statutory damages of up to $ I 1000 for each occu"ence, and other relief.

       WHEREFORE, Mr. Creekmore respectfully requests this Honorable Court enter

judgment against Experian for:

       a. The greater of statutory damages of $1,000.00 per incident (for a total of $36,000)

             pw-suant to 15 U.S.C. § 168Jn(a)(l)(A) or Mr. Creekmore's actual damages for loss

             of credit opportunities and related economic and non-economic injuries pursuant to

             15 U.S.C. § 168Jn(a)(l)(A) or 15 U.S.C. § 168lo(a)(1);

       b. Reasonable costs and attorneys' fees pursuant to pursuant to 15 U.S.C. §168ln(a)(3)

             and/or 15 U.S.C. §168lo(a)(2); and.

       c. Such other relief that this Court deems just and proper




                                          Page .9 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 10 of 21 PageID 13



                                   DEMAND FOR .TURY TRIAL

 Plaintiff demands a jury trial on all issues so triable.

Respectfully submitted on March 8, 2019 by:

                                                            Isl Bryan J. Geiger
                                                            Bryan J. Geiger, Esq.
                                                            Florida Bar# 119168

                                                            SERAPH LEGAL, P.A.
                                                            2002 E. Sth Avenue, Suite 104
                                                            Tampa, FL 3360S
                                                            (813) 321-2348
                                                            BGeiger@SeraphLegal.com
                                                            Attorney for Plaintiff

EXHIBIT LIST
A    Discharge in Chapter 7 Bankruptcy, December 201S
B   Plaintifrs Experian Consumer Disclosure, October 1, 2018, Excerpt
C    Plaintiff's Experian Consumer Disclosure, December 29, 2018, Excerpt
D   Report Sold by Experian Regarding Plaintiff, Septembe r 20, 2018, Excerpt
E   Plaintiff's Experian Consumer Disclosure, December 29, 2018, Inquiries Excerpt
F   Summary of Rights Contained in 15 U.S.C. § 168lc-l(i)( S)
G   Plaintiff's Experian Consumer Disclosure, December 29, 2018, Consumer Disclosure
    Links




                                            Page 10 of 21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 11 of 21 PageID 14


                                                              EXBTBIT A
                    Discharge in Chapte r 7 Bankruptcy, December 2015

                               case 8:lS-bk-09710-KRM                    Doc 15   Filed 12/29/15 Page l of 2


                                                 United States Bankrup tcy Court
                                                            Middle District of Florida
                                                         Cut No. B;1Hk-fl9ZIQ-KRM




           -~-Ill
                                                                  Ch1pttr7
       ln re: Dcbror(s) (n:une(s) used by 1be debtol(s) in the lut 8 ycurs, incfur.lin married, ffllliden. tn&dc. !Ind llddrcss):

           T:,~ff lr'
       Social Smirity Nu.:
           xu--.x
       Ell!ploycr's T,u 1.0. No.:



                                                DISCHARGE Of JOINT DEBTORS

       It :i,,re;aring th.it the dcb1nis an: c:n1itlcd to ;i disclwgc,

       ff IS ORDERED:
       The llctlturs :wc grunted II diidlargo under section 727 oftitle 11, Unilcd S1au::; Code. (the 8:inlruptc:y Code).




               Uatcd: Ua:cmbcr29, 1015                     K. Rod111.-y May
                                                           Unilcd SUIICS Uonkrvplcy Judge


                             St:£ l'HE HACK O.' 'fHIS OKIH!K 1-"0K JMPORTAN'l' INtl>RMATION.




                                                              Page It ofll
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 12 of 21 PageID 15




                   Discharge in Chapter 7 Bankruptcy, December 2015

                              case 8:lS-bk-09710-KRM                Dae 15      Filed 12/29/15        Page 2 of 2



                                           EXPI..I\NJ\·noN Ot' t&ANl(RUPTCV DISCHARGE
                                                    IN A JOINT CtwrrER 7 CASE

              This coun order gmnts • discharge: to lhc: ~ named 11s !he: dcbltlrs. II is IIQI II dismisslll of she case: and it docs
        not dctc:nnine how much money, ifany, the ttustcc will pay to creditors.
        C'oHcgtiqn ac Plkbaa,:d Pdlh Prghlhlfcd
             The cJisc:harge pruhibiis any aucmpt to collctt from the dcb111r.. P deb11ha11 has been disch:argcd. l'or 1:Urnplc, a
       credi1ar is not pc:nnincd to c:on111e1 a debtor by mail, phorn:. ar otherwise, ID file or con1inuc: a lawsuil, IO 1111ach we_gcs or
       other propcny, or 10 rake any olhcr 11e1ion 10 collcel II dischorgc:d ddJt from lhc dd11ors. A cn:ditor who viol.a~s chis order
       can be n:quin:d to pay damages and anorooy's fees 10 lhc dcb1or.
            How~v, 11 creditor _rrmy hin,: the right lo cnfon:c 1 \'Blid lien, such as a moni:agc or sccurily imerar, ogaiNt the
       dcbtan' property after lhc: bantruplcy. if that lien was no1 avoided or climinall:d in the bo.ntrupicy case. Also, a dcb111r
       may volumarily pay any debt lhu1 bn:I been dischatgc:d.

       Pehl!; Thgl •a: PIKbPrml
               Th: choptcr 7 disdwJc order climin:1tcs II dcblm's legal ublig11tiun tu pay• dcb1 thill is disclargat Most, bw not
       DII, iypcs ofdcbl8 an: disc:h:irgcd iflhc debt existed on lhc d:w: lhc b.lnknlplcy c:isc ll'BS filed- (If this ca.c;c WIIS bcH1111
       under o difTm:111 cbapler ur 1hi: Doaluuptey Code: 1111d cunVL-itc:d to chapter 7, the discharge applies 10 dcblS owed whm
       1hc: hwlbupicy CLSC w.is con"fflaL)

       Qcbfs that IU Nol Qbs:b•mr4
            Some or1hc common l)lJCS ofdc:bis Which an: QQ1 dischorged ill• ch.,prcr 7 bunlmlptcy cosc on::
             a. DcblS for DIOSI IUA;
             b. OcblS incurred ID piy nondisi:ha,gceblc tu:c:s (in a ~ filed on uroRcr Oelllbcr 17, 2005);
            c. Debts rh:it ran: domeS1ic suppon oblilJlllions;
            d. DcblS for 1110S1 srudcnr loans;

            c. Debts tor man fines, pmahics, forfcirurcs, or criminal n:stinatfou obli;.iliUDS;

            f. Dcbas for pcno11al injuries or di:alh callSCd b)· Iba: debtor's opcrorioa ofII aunur vehicle, VCS5CI, ur ein:mft while
            imoxican:d;
            g. Some: dcbl'i which were not properly listed by the dcblor;

            h. Debts IMI tho banlcruptcy i:oun specifically has decided or will decide in this bllnkniptcy c:asc arc Dill dischmJed:
            i. Ocbts for which the debtor hos 1PYQ1 llfl lhc dischugc prori:clions by signing• n:11ffim1111ion asrccmcnt in
            C'lmpliaoci: wilh lhc Bamniptcy Coclc n:quimn1:111S fur rcaflimu11iu11 ufdebts; :md
            j . L>ebt.s owed lo ccnain pension, profit shnring. stoct bonus. other rctirc1111:n1 pl11m;, or 10 the 1llrift Sa\ings Plan
            for fcdernl cmploycc:s for a:nain aypcs oflOIIIIS from thc.sc plm,9 (inn c:asc filed cm or ancr October 17, 2ll0S).

            Thls lnJ'ormatioa la DDIY o geounl summary or the bankrvplcy discharge. Tben arr aceptlom to dlae
       general rules. lleanase Ute 11w b compllcarat, you may -nt lo c1)1tsull • n • namey ro determine the esact effect ar
       the discharge In this cue.




                                                            Page 12 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 13 of 21 PageID 16


                                                                 EXIIlBITB
         Plaintiff's Experian Consumer Disclosure, October 1, 2018, Excerpt
   IDll/20111




                                                                        - -
                                                                      ...,.._
                P0110XG7J                         'lyPf                ~llfflllar         Doi."'•-
                &IIIINEN'OUS.MHss.411
                IIIUSS5151                        ,_,
                                                  tndll-
                                                                       131D               ,na     __
                                                                                          Cl!lffll15

                - • -.utlc&drM
                1173"7UU              n-•         NA
                                                                      .....
                                                                       1457
                                                                                          011111111




                                                                      ----
                                                  o...-.....a
                                                  Ocl211118
                                                                      _..,,~              R•-a,lii,
                                                                      so



                --~
                ... - -... ..... - ..
                .... ... .... ,.,,
                .. ..            ..         ,_ ....        ..
                                                                      , ..._
                                                                                 ...   ----- ,. ...
                                                                                          ,_ .... - ..
                                                                                                   ... - .                               ...,   ..,

                 ..,_ ... ·---... ..,. ..-.... ..-... ... ........ ....- -- ·-. .... --- . .. ..
                                                                                            - - ...
                                                                °'"        ~             ~
                                                                                                                          °'. "   ~
                    ...,            ...     0..
                                                          °"          ~
                                                                           .... ....                             a.               ....          ...
                                                                                                                                                -
                                                                                                      Doc
                                                                                                                                   ~     ~



                    ---
                                   11111    Ila
                                                                ,M
                                                                                             0..
                                                                                                      °"              ~   ....-   ....·- '!
                           11111   OD




                ,U.,2DllbtAugZl5
                l!llldDp--adNOZllll
                1za-,.....,-...,.11n:m13
                !llelap-- - · Dec 2011
                I/IIID)'apal-•d-2012
                :lllclappal-•1110a20U




                                                      --
                Ollll...-ila..,,r 7 ~•Selll24. 2015




                                                  ~-· ....,._
                                                      --                                                    8-9


                                                                                                            ==
                                    -
                                                                                                            1.




                --·
                POIIOJl~I                                             Crodlllfflllar
                ~n,ms
                IIIO&Rlm                                              ,...,.._
                      ...._
                OTJN71SlS
                                                                      Hlgllllelanc1

                                                                      .._,.,~
                                                                      SJ.SIii




                                                                      ---
                                                                      SI
                                                                      R_...,,.,..,.




                                                                 Page 13 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 14 of 21 PageID 17



                                                      EXBTBITC
    Plaintiff's Experian Consumer Disclosure, December 29, 2018, Excerpt



             p..,_1111..., .....
             • .._ :,Oil igA&,g2'015
             \50C1a71pas1-uelFelOU
             \20Gaflpest-atal..,2'Dl:J
             80--..pasl-•dDKJOIZ
             I04laylPQl-•dHor2111Z
             llldap-1-nd0cl2012
             o . - 1 n o . . . , 1 ~..5e112~.z111,


         0   ---
             VE~mRI.LESS


             POll0JIG5al
                                         -·- ....-llallnce
                                         T,,,_
                                         c:.a-..
                                                    _.,.1- Dae--
                                                          ,.-'""
                                                          o.ca,11m11 ..
                                                                          IDl'lll\2


                                                                          Dolad-




                                              ...... __ --
             DAIJ.AS.1X75MS



                                         ·-
                                                                          111211\1




                                         Qn-- ·----
             -a571DZ2                    T-               SI.GIii         --.n,llily
             - • I d• ~ - -
             073&17U3S                                    sum
                                                          ~.,,,,_

                                                          -
                                         ""'9211211        Ill

                                                          ,.._,..
             .......,.1111..., •..-
             o..--.1nc:,,..., JIIIMNplcyon-:io. 21111




                                                      Page 14 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 15 of 21 PageID 18


                               EXBTBITD
  Report Sold by Experian Regardin g Plaintiff, Septemb er 20, 2018, Excerpt




                                Page 15 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 16 of 21 PageID 19


                                       EXBIBITE
         Plaintiff's Experian Consumer Disclosure, December 29, 2018,
                               Inquiries Excerpt




                                            Credit lnq\llrlaa




            0
                                       lnqulrin_,.,wllJ,o,,n

                                                   D•of--
                                                   111111!1'2011
                                                                    (?)
                                                                          ,.........,
            0
                                                   -·
                                                   D•of--                 1• °"""'"I

            0

            0
                                                   -·
                                                   o... .,,_.



                                                   11•af--
                                                   ~   e
                                                                          l·~•I
                                                                          E.ae3
            0
                                                   11... a1 ......
                                                   mltll2019              I.°""""'1

            0
                                                   D•Df--
                                                   01'/04/2017
                                                                          l· o,,i.,,f

            0
                                                   Dallof_..
                                                   OIIIOS'20l7
                                                                          Eo,ee,,•I

            0                                      II•"'--
                                                   IJlllll5/'R'l1         I·°"""'"I

            0                                     -al--
                                                  ClllD211'7
                                                                          l•ai-n•I
                                                  o... , _ .
            0                                     D51'D'm11               1•--1

            0
                                                  o.or...-
                                                  IIMllll2'017
                                                                          l•Opb,•I

            0                                     o•or--
                                                  CIIIDll/1017
                                                                          I• Oi,lloo,•1

                                                  a• .,_..                ,.o.,,,...,
            0                                     111111112017


      loq,<V-npm&ll-...-,..,.4i<pll<                                                      1"'1J




                                        Page 16 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 17 of 21 PageID 20


                                 EXHIBITE
          Plaintiff's Experian Consumer Disclosure, December 29, 2018,
                                Inquiries Excerpt



                                                 _,
      U12')1JGII                          Eap,siu. '"''-,_ .,..,,_,
                                               a ...  111_,...                                          I· oi-•I
             0                                   CIMllll20t7


                                                 o... .,,.,.._
             0                                                                                          l•Opdon•I

             0
                                                 OalDaf-• d
                                                OUZS'20t7
                                                                                                        l•OsmaMI
                                                 a.... , _..                                            (~11p11o,,1J
             0                                  IISID111V17


                                                _.,_..                                                  E~
             0                                  CW24121117


                                lnt111I""" .,.,_ only wllh 'IOU   @
                                                o•_,,__..,                                             1•             I
             0                                  12/Zn0t8               12Alll201II    IIG&/2018
                                                                                                          Clplloft•

                                                tVD'Zf)tl              1ZAIOIZ011     111/2111Z111
                                                12/Zll/2CNI            12iml2D18      1CL"ZllZD11
                                                12!2D'2011             llmnlllll      IGIMl2D111



                                                                                                       ,..,..,..,.,
                                                12/llltZOIII           •"151Z0111     10111!11211111
                                                IZ/W2!1'111            11n1n111a
                                                12/ltf.11118           11"'11112CII
                                                Dmat_..ajo)
             0                                  1212D'20II            UAITIZGII       11115/2011
                                                12/2ll2011            12AIJ/2D18      11/Ur.!1111
                                                11/2lll201I           12ID24011       11111&!11111
                                                11/11112D11           11'5'20111      11/0&/ZOH
                                                1211..-zota           11121VJD111     llll'l&IZOII
                                                12111121111           11~•·           111>'1,I/JDII



                                                                                                       I·--•
                                                11/1002011            1111712011      1DIO')l2l)tl
                                                D•of--'lol
             0                                  1Z/a'20III            12.'0IQOII      11,o&'ZOII
                                                11127'2011            1111-11         1II01/20111
                                                11/1"2018             111151ZOII      IOo'0!1121111
                                                1~8                   111111/llllll   119/21112DII
                                                D_al _ _,)
            0                                                                                          l•oi-1
                                                1211:1121111



            0
                                                DalD.t.-C•I
                                                                                                       l·---•I

                                                -· -·
                                                12111n018             IOIOlll'20lfl   Glla/2018
                                                11AD'21118            10,01/2011
                                                11/UIIZIIII
                                                                      l&'Z7120t ll
                                               _..,,._,..,,                                            1-~.J
            0                                   11/11,ZVII

                                               a... .,,__..,,
                                                                                                       l•a.-•1
            0

            0
                                               _..,_....,
                                                1Vl-111


                                                                                                       i·-••I
                                                11/lllllD18



            0
                                               D•al~•I                                                 1•Clptl-l
                                               1~11



            0                                  -af--•·
                                               11/IIIWZOIB            O'IIM/2011
                                                                                                       1......,
                                                                                                                , llnl




                                  Page 17 of 21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 18 of 21 PageID 21


                                EXHIB ITE
         Plaintifr s Experian Consum er Disclosure, December 29, 2018,
                               Inquiries Excerpt                                                     •


      l:mnDIS                       ~ -·"'--•fflillqll4I

           0
                                        _.._...,
                                        10lllr2011
                                       Clll/2l/2011
                                       CIIWOll20II


                                        IOll&'lOII
                                                                              l•Opdw,•1

           0
                                       c-.i-"'l•l
                                        IIIIOWZOII
                                                                              E~3
                                       CIII/IMOtt

                                                                              1-0pdomol

                                       -
                                       D•af--C,)
           0

           0
                                        IIIIQ&'ZOII


                                             ., .....-,.,
                                       laliln019
                                                                             ,.......,
                                       D•ef--"1(oj                            j.o,.....,
           0                           _,11
           0
                                       D... .,,_....,,
                                       011%112011
                                                                             ,---·)
                                       o..... ,.._,.,                         ,.......1
           0                           119111/ZOII

                                       o... .,_..,
           0                           C111Z2121118
                                                                             I•°""°"'I

           0
                                       D•al--lo)
                                                      .                      l•Clilllmo•I

                                        ..... _.....,
                                       111/IIVMII     ~




                                       "                                     l•o,,laftol
          0                            011111/2018


          0
                                       D•ot--'1•1                            j•as-•1
                                       CIIIZ2n011

          0
                                       D•.i_.ice)
                                       OM17/2011
                                                                             I· oi-•1
                                       o•.,-o:11,1                           I·           I
          0

          0
                                       _.._..,
                                      Gll/18'2011



                                      OU25120\I             mGJQ017
                                                                                  Clplleft•




                                                                             I· 11111an•I
                                      a&/13"2011            IIZIOlll2Dl1
                                      III/IJ/2017           Cl'llll!ll2017
                                      ~11                   12AIZ/2011

          0
                                      o•ot~•I
                                      OIIIWZIIIII
                                                                             1•~3

          0
                                      O•al---'l•I
                                      CD/l$'21111                            I·°""""·'
          0
                                      11.-e1-1,1
                                      Gl/17/2011
                                                                             1·°"'°"·1
                                                      •                                       IIVU




                                Page 18 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 19 of 21 PageID 22




        Plaintiff's Experian Consumer Disclosure, December 29, 2018,
                              Inquiries Excerpt

      umrm,a                       Eq,,riu. Ao.,.... ,.... ......""""

                                         D•-'-•1                         f•oi-•I
                                         02/15/2011
                                         Cl2R1121111
                                         12/2IW2017
                                         o... .,,,.._,.,                 l•Qllfon•I
                                         01ll112Dtl

                                         0•--"'1•1                      l•a.-•I
                                         IZ/2a'2017


                                         n-•........•I                  1•,,__1
                                         12A11'120'17

                                        o--~•I                          l·---·1
                                        117/Zll2017
                                        C15'111m17


          0
                                        o• Df-nl(•I
                                        0'1'12120t7
                                        Ol/141:zo'17
                                                              _,        l•Oadai•I
                                        115116'2017
                                        Olltln017
                                        o...... _...,
          0                             CIIIID201.,
                                                                        Eae1

          0
                                        O•<Jf......-C•I                 l•o.-...J
                                        Cllllll2D17



          0
                                        o•at-"'lal                      I·Cll#9n•I
                                        ~1

                                        o... .,,_...,                   ,.....,
          0

          0
                                        OMIS/Zlllf

                                        o.......  ...-c.,
                                        Oi113111ZD17
                                                                        ,.~,
          0
                                        _.,_,.,                         E~
                                        o•ml'20l7



          0
                                        -ol......-C•I                   t•O;lhn•!
                                        D!IIOf/2017


          0
                                        D-rd-eallo)                     l•Opdan•I
                                        OU,3/2017



          0
                                        o... .,,,_..,                   !•oi-,.1
                                       IIZll-17
                                       G11lll2017


         0
                                       _.,,~,.,
                                       IVlll/20111

                                                                        1·--•1
                                        1:lnlnOII



         0
                                       o•r1t-mc11                       1·--1
                                       1ZIOll2011

                                                                          IIIIUUla
                                                                                   l!,lfJJ




                                Page 19 of21
Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 20 of 21 PageID 23


                                             EXHIB ITF
               Summar y of Rights Containe d in 15 U.S.C. § 1681c-1(i)(5)


         (5) Notice of rights

           At any time a consumer is required to receive a summary of rights required under section 1681 g
 of this title, the following notice shall be included:

        "Consumers Have lhe rught To Obtain a Security Freeze

         "You have a right to place a •security freeze' on your credit report, which will prohibit a
consumer reporting agency from releasing infonnation in your credit report without your express
authorization. The security freeze is designed to prevent credit, loans, and services from being approved
in your name without your consent. However, you should be aware that using a security freeze to take
control over who gets access to the personal and financial information in your credit report may delay,
interfere with, or prohibit the timely approval of any subsequent request or application you make
regarding a new loan, credit, mortgage, or any other account involving the extension of credit.

         "As an alternative to a security freeze, you bave the right to place an initial or extended fraud
alert on your credit file at no cost. An initial fraud alert is a I•year alert that is placed on a consumer's
credit file. Upon seeing a fraud alert display on a consumer's credit file, a business is required to take
steps to verify the consumer's identity before extending new credit If you arc a victim of identity theft.
you are entitled to an extended fraud alert, which is a fraud alert lasting 7 years.

        "A security freeze does not apply to a person or entity, or its affiliates, or collection agencies
acting on behalf of the person or entity, with which you have an existing account that requests
information in your credit report for the purposes of reviewing or collecting the account. Reviewing the
account includes activities related to account maintenance, monitoring, credit line increases, and account
upgrades and enhancements.".




                                             Page 20 of21
• Case 8:19-cv-00810-VMC-AEP Document 1-1 Filed 04/04/19 Page 21 of 21 PageID 24


                                                              EXHIBITG
    Plaintiff's Experian Consumer Disclosure, December 29, 2018, Consumer
                               Disclosure Links




     1:,:,,1:011
          ,.,,,a,.,,                              ram,.,.,,
       I
                       d Bbtn, tn:r w;n tirmtan
          HRYSP\e!,. &nll tar mr11Ynfl• Cse:!1¥"'!11
          ttn:ac:a•m d pgz,r, fnr \M:srm•T' c,,,.,.,.,,




                                                              Page 21 of21
